Citation Nr: 0637498	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-41 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


INTRODUCTION

The veteran's active military service extended from December 
1950 to October 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico
FINDINGS OF FACT

1.  In December 1998, the Board found no competent medical 
evidence has been presented since the June 1977 rating 
decision which is relevant to or probative of incurrence of 
the veteran's acquired psychiatric disorder during active 
service, or in the first post service year, and which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

2.  Certain evidence added to the record since the December 
1998 decision is so significant that it must be considered to 
fairly decide the merits of the current claim.

3.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
received.

4.  A chronic acquired psychiatric disorder was not 
manifested in service; a psychosis was not manifested in the 
first post service year; there is no competent credible 
evidence of a nexus between the veteran's current psychiatric 
disorder and his active service or any complaints treated 
therein; and the competent credible evidence does not show 
that the psychiatric disorder is related to a service 
connected disorder.


CONCLUSION OF LAW

1.  New and material evidence to reopen the appellant's claim 
of service connection for an acquired psychiatric disorder  
has been submitted.  Accordingly, the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

2.  Service connection for a psychiatric disability on a 
direct or secondary basis is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In December 1998, the Board found no competent medical 
evidence has been presented since the June 1977 rating 
decision which is relevant to or probative of incurrence of 
the veteran's acquired psychiatric disorder during active 
service, or in the first post service year, and which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  However, certain evidence 
added to the record since the December 1998 decision is so 
significant that it must be considered to fairly decide the 
merits of the current claim.  

A private medical opinion dated December 2003 appears to 
associate a service connected condition to a psychiatric 
disorder.  While the basis for this statement is not clear, 
the Board notes that, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  The Board finds that the additional evidence 
received is "new" in the sense that it was not previously 
before agency decision makers.  The Board also finds that 
this evidence is "material" for purposes of reopening the 
claim since it relates to an unestablished fact (i.e., a 
medical relationship between the veteran's service and his 
death), and provides a reasonable possibility of 
substantiating the claim.  Hence, the requirements to reopen 
the claim have been met.

The second step for the Board in this case is to assess the 
new and material evidence in the context of the other 
evidence of record and make new factual determinations.  See 
Masors v. Derwinski, 2 Vet. App. 181, 185 (1992) (quoting 
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991), and 
Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding 
of "new and material" evidence does not mean that the case 
will be allowed, just that the case will be reopened and new 
evidence considered in the context of all other evidence for 
a new determination of the issues.  Smith v. Derwinski, 
1 Vet. App. 178, 179-80 (1991).

The Board has considered whether adjudicating this claim on a 
de novo basis at this time would prejudice the appellant.  
This issue was addressed by the U.S. Court of Appeals for 
Veterans Claims (Court) in Sutton v. Brown, 9 Vet. App. 553 
(1996).  In Sutton, the Court stated, in pertinent part:

Although the veteran may have argued the 
merits of his claim before the Board, 
reviewed the [independent medical 
opinion], submitted additional evidence 
in rebuttal, and stated that he had 
nothing further to present, the Board was 
nevertheless required under Bernard, to 
ask the veteran if he objected to Board 
adjudication in the first instance.  
[citations omitted].  Alternatively, 
failing to make that inquiry of the 
veteran, the [Board] decision should, 
under Bernard, have explained, as part of 
its statement of reasons or bases, why 
there was no prejudice to the veteran 
from its adjudication of the claim on the 
merits without first remanding the matter 
to the RO. 

Id. at 565.

Under Bernard v. Brown, 4 Vet. App. 384, 393 (1993), the 
Board must determine if the appellant has been given both 
adequate notice of the need to submit evidence or argument 
and to address that question at a hearing, and whether, if 
such notice has not been provided, the appellant has been 
prejudiced thereby. 

In this case, over the years of this claim, the appellant has 
been provided with pertinent laws and regulations regarding 
service connection.  The appellant's arguments have focused 
squarely on the issue of service connection, not whether new 
and material evidence has been submitted.  

Based on the above, the Board finds that the appellant would 
not be prejudiced by the adjudication of her claim at this 
time.  Accordingly, there is no basis for an additional delay 
in the adjudication of this case and the Board will proceed 
with the adjudication of the claim on a de novo basis.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge may still be service connected if 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

It is important to note that a layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (which holds 
that a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).   

The service medical records show that the veteran was 
originally discharged with a diagnosis of chronic conversion 
reaction, "manifested by hyperkinetic seizures in an 
immature individual poorly motivated for the service."  A 
report of his hospitalization in August 1951 resulted in the 
opinion of a psychiatrist that his psychiatric disorder 
existed prior to service and was not aggravated by service.  

The Board finds that the service medical records provide 
evidence against this claim, indicating a disorder that began 
before service.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  When determining whether a defect, infirmity, or 
disorder is "noted" at entrance into service, supporting 
medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 
(1994).  Mere transcription of medical history does not 
transform information into competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Court has held that lay statements by a veteran 
concerning a preexisting condition are not sufficient to 
rebut the presumption of soundness.  See e.g., Gahman v. 
West, 13 Vet. App. 148, 150 (1999) (recorded history provided 
by a lay witness does not constitute competent medical 
evidence sufficient to overcome the presumption of soundness, 
even when such is recorded by medical examiners); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of 
what a physician may or may not have diagnosed is 
insufficient to support a conclusion that a disability 
preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) 
(supporting medical evidence is needed to establish the 
presence of a preexisting condition); see also Leshore v. 
Brown, 8 Vet. App. 406 (1995) (the mere transcription of 
medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.)

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.  38 C.F.R. § 3.306(b).  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(b).  See also Davis v. Principi, 276 F.3d 
1341, 1345 (Fed. Cir. 2002) (which holds that evidence of a 
temporary flare-up, without more, does not satisfy the level 
of proof required of a non-combat veteran to establish an 
increase in disability).  

In this case, the Board finds that the service medical 
records provide clear and unmistakable evidence that the 
condition at issue pre-existed service and was not aggravated 
by service.  The medical opinion of 1951 is found to be 
entitled to great probative weight.        

The Board also finds that the post-service medical records 
provides evidence against this claim, indicating a condition 
that was not caused or aggravated by service. 

The veteran now contends that the condition at issue is the 
result of his service connected left testicle atrophy.

A disability that is proximately due to or the result of a 
service-connected disease or injury may  be service 
connected.  38 C.F.R. § 3.310(a).  Similarly, secondary 
service connection may be granted for the aggravation of a 
nonservice-connected condition by a service-connected 
condition.  In such circumstances, however, the veteran is 
compensated only for the degree of disability (but only that 
degree) over and above the degree of disability that existed 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

The veteran underwent a left inguinal herniorrhaphy at a VA 
medical facility in March 1986, and he later received 
treatment for complications involving surgical wound 
infection.  Left testicle atrophy was reported subsequent to 
the treatment.

In October 1995, he filed a claim seeking compensation under 
38 U.S.C.A. § 1151 for left testicle atrophy, claiming that 
the condition resulted for the earlier VA treatment for the 
left inguinal hernia.

The veteran underwent a VA genitourinary examination in April 
1999.  There was some left testicle atrophy; the left 
testicle measured 4 by 2 centimeters, and the right testicle 
measured 5.5 by 3.5 centimeters.  The right testicle and 
scrotum were normal.  The diagnosis was left testicular 
atrophy possibly secondary to inguinal herniorrhaphy.

In a May 1999 addendum to the above VA examination, the 
doctor diagnosed left atrophic testicle secondary to left 
inguinal herniorrhaphy.  Other diagnoses included benign 
prostatic hyperplasia, and status post-transurethral 
resection of the prostate (the prostate operation was a few 
years ago).  

The veteran underwent another VA genitourinary examination in 
May 2001.  He gave a history of left testicle atrophy after a 
hernia operation.  He also referred to sexual erectile 
dysfunction/impotence and frequent left inguinal pain.  He 
reported that urinary flow was normal but he had occasional 
dysuria.  He was not having any urinary tract infections.  
With regard to loss of use of a creative organ, the VA doctor 
noted that local and/or systemic disease affecting sexual 
function were vascular and psychological.  Examination 
revealed a normal penis and scrotum.  There was some left 
testicle atrophy; the left testicle measured 3 by 2 
centimeters, compared to a right testicle measuring 5 by 3 
centimeters.  Diagnoses were history of left inguinal 
herniorrhaphy, history of wound seroma and abscess, left 
testicular atrophy, impotence, and benign prostatic 
hyperplasia.

A July 2001 RO decision found that left testicle atrophy was 
a disability resulting from VA medical treatment (i.e., a 
disability under 38 U.S.C.A. § 1151, which is to be rated 
"as if" service-connected) and assigned a noncompensable 
evaluation for the condition.

The Board finds that the medical opinion of December 2003 is 
entitled to very low probative value.  In this regard, while 
the Board may not reject a favorable medical opinion based on 
its own unsubstantiated medical conclusions, see Obert v. 
Brown, 5 Vet. App. 30, 33 (1993), the Board does have the 
authority to "discount the weight and probity of evidence in 
the light of its own inherent characteristics and its 
relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part: 

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. .  As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator . 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Medical 
evidence that is speculative, general or inconclusive in 
nature cannot be used to support a claim.  Obert v. Brown, 
5 Vet. App. 30, 33 (1993).  See also Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996) and Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).  

The Board may appropriately favor the opinion of one 
competent medical authority over another, provided that it 
offers an adequate basis for doing so.  Owens v. Brown, 
7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  However, the Board cannot reject an 
opinion of a health care provider merely because of the level 
of his or her training.  See Goss v. Brown, 9 Vet. App. 109 
(1996) (to qualify as an expert, a person need not be 
licensed to practice medicine, but just have special 
knowledge and skill in diagnosing and treating human 
ailments.)  See also Black v. Brown, 10 Vet. App. 297, 284 
(1997) (in evaluating the probative value of medical 
statements, the Board must looks at factors such as the 
individual knowledge and skill in analyzing the medical 
data.)

Both the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) and the Court have specifically 
rejected the "treating physician rule."  White v. Principi, 
243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4  Vet. 
App. 467 (1993).  Instead, in offering guidance on the 
assessment of the probative value of medical opinion 
evidence, the Court has instructed that it should be based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches.  See 
Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005); see 
also Guerrieri, supra.  A physician's access to the claims 
file and the thoroughness and detail of the opinion are 
important factors in assessing the probative value of a 
medical opinion.  Prejean v. West, 13 Vet. 444, 448-499 
(2000).  

In this case, the basis for the December 2003 medical opinion 
is very unclear.  The third page of the medical opinion 
provides a very limited basis for understanding why the 
veteran's disorder was caused by his service connected 
disability.  The disorder at issue clearly existed before the 
service connected disorder.

In April 2004, the RO had the veteran evaluated in order to 
determine the validity of the veteran's new claim.  The VA 
medical opinion clearly finds the private medical opinion of 
December 2003 to be "not be based on adequate and reliable 
information; and upon proper consideration of the veteran's 
history."  The examiner had the opportunity to review the 
veteran's medical history and this opinion is fully supported 
by the service and post-service medical record.  The Board 
finds that the medical opinion of April 2004 is entitled to 
great probative weight.  

The Board finds that the service, post-service, and the VA 
medical opinion of April 2004 to outweigh the evidence that 
supports the veteran's claim.  The claim is denied. 

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in March 2004, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued the VCAA notice prior 
to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The RO did not 
appear to specifically ask the veteran to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.  However, the Board is satisfied that the VCAA 
notice otherwise fully notified the veteran of the need to 
give VA any evidence pertaining to his claim, such that there 
is no prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).   See Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various 
postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claims were granted.  However, since the veteran's claim is 
being denied, no disability rating or effective date will be 
assigned.  Therefore there can be no possibility of any 
prejudice to the veteran.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, and a 
VA examination.  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

ORDER

The claim of entitlement to service connection for an 
acquired psychiatric disorder is reopened, but entitlement to 
that benefit is not warranted.  The appeal is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


